Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-20-00265-CV

                            DON KRUEGER CONSTRUCTION CO.,
                                      Appellant

                                                 v.

                        POTEET INDEPENDENT SCHOOL DISTRICT,
                                      Appellee

                    From the 81st Judicial District Court, Atascosa County, Texas
                               Trial Court No. 16-03-00196-CVA-A
                            Honorable Russell Wilson, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: August 26, 2020

DISMISSED

           Appellant has filed an unopposed motion to dismiss the appeal pursuant to Texas Rule of

Appellate Procedure 42.1(a)(1). The motion is granted; this appeal is dismissed. See TEX. R. APP.

P. 42.1(a)(1); 43.2(f). Costs are taxed against appellant. See TEX. R. APP. P. 42.1(d).

                                                  PER CURIAM